McMurray, Presiding Judge,
dissenting.
The findings of the administrative law judge were adopted by the full board. The administrative law judge found that “[o]n June 10, 1988 claimant was in the general employ of [appellant]. . . .”
The general rule is that when one lends his servant to another for a particular purpose, the servant while viewed as a servant of the person to whom he is loaned, remains the general servant of the person who loaned him. Stephens v. Oates, 189 Ga. App. 6, 7 (1), 8 (374 SE2d 821); Merry Bros. Brick &c. Co. v. Jackson, 120 Ga. App. 716, 719 (171 SE2d 924); Liberty Mut. Ins. Co. v. Kinsey, 65 Ga. App. 433, 441 (16 SE2d 179). Thus, the “loaned servant” or “borrowed servant” may look for workers’ compensation coverage to both the employer to *160whom he is loaned by his actual employer, and to his actual employer. United States Fid. &c. Co. v. Forrester, 230 Ga. 182 (196 SE2d 133); Scott v. Savannah Elec. &c. Co., 84 Ga. App. 553 (66 SE2d 179). It follows that the administrative law judge and the full board erred in determining that only the borrowing employer, D & L Materials, Inc., was liable for compensation of claimant. Adams v. Johnson, 88 Ga. App. 94 (76 SE2d 135), cited by the majority, as authority for its opposing view, may be distinguished since in that case there was a factual finding that the injured worker was not an employee of the alleged general employer.
Decided June 8, 1990
Rehearing denied June 29, 1990 — Cert, applied for.
Saveli & Williams, Tash J. Van Dora, Elmer L. Nash, for appellant.
J. Carol Sherwood, Jr., Reginald C. Wisenbaker, E. Lee South-well III, Chambless & Chambless, Vernon L. Chambless, for appellees.
The superior court was correct to overrule the board and hold that appellant is also liable for the compensation of claimant. While there may be certain harmless errors in the reasoning of the superior court, I would affirm under the right for any reason rule. Shapiro v. Lipman, 259 Ga. 85, 86 (377 SE2d 673).
I am authorized to state that Presiding Judge Banke and Judge Pope join in this dissent.